People v Guerman (2017 NY Slip Op 08891)





People v Guerman


2017 NY Slip Op 08891


Decided on December 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2017

Tom, J.P., Friedman, Renwick, Kahn, Kern, JJ.


5263 2976/14

[*1]The People of the State of New York, Respondent,
vIoulia Guerman, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Anokhi Shah of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Meghan C. O'Brien of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered July 29, 2015, convicting defendant, after a nonjury trial, of burglary in the third degree, criminal possession of stolen property in the fifth degree, petit larceny and possession of burglar's tools, and sentencing her to an aggregate term of five years' probation, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations, including its evaluation of a store employee's testimony that he
had communicated a trespass notice barring defendant from the store after a prior shoplifting incident.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 21, 2017
DEPUTY CLERK